COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00445-CV


MARILYN MARTIN                                                        APPELLANT

                                         V.

MIDFIRST BANK                                                           APPELLEE


                                      ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On December 16, 2013, we notified Appellant Marilyn Martin that this

appeal was subject to dismissal for want of jurisdiction because her notice of

appeal was due April 19, 2013, but was not filed until December 4, 2013. See

Tex. R. App. P. 26.1; Howlett v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex. App.—

Fort Worth 2009, pet. denied) (“A timely-filed notice of appeal confers jurisdiction


      1
       See Tex. R. App. P. 47.4.
on this court, and absent a timely filed notice of appeal, we must dismiss the

appeal.”).   Martin responded to our letter, but her response does not show

grounds for continuing the appeal. Accordingly, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: January 16, 2014




                                          2